                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

MIKE HARPER                                       §
                                                  §
v.                                                §            1-17-CV-01174-AWA
                                                  §
TRAVIS COUNTY EMERGENCY                           §
SERVICES DISTRICT 5, et al.                       §

                                              ORDER

       Before the Court is Plaintiff’s Opposed Motion for Reconsideration (Dkt. No. 45). No

response to the motion was filed.

                                 I. GENERAL BACKGROUND

       Mike Harper brings this case against the Emergency Services District 5 (ESD5) in Travis,

County, Texas, and Fire Chief Chris Barron, in his official capacity, for violations of both the United

States Constitution and the Texas Labor Code. Harper seeks a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202 and the Texas Labor Code, as well as compensation, damages, benefits, and other

relief under 42 U.S.C. § 1983. In his Complaint, Harper alleges he was unlawfully retaliated against

in violation of the First and Fourteenth amendment rights to freedom of speech and freedom of

association. In this motion, Harper requests that the Court reconsider its Order granting in part and

denying in part Defendants’ Motions to Dismiss (Dkt. No. 44).

                                     II. LEGAL STANDARD

       Motions for reconsideration are governed by Rule 59(e) of the Federal Rules of Civil

Procedure. Patin v. Allied Signal, Inc., 77 F.3d 782, 785 n.1 (5th Cir. 1996). Rule 59(e) “serve[s]

the narrow purpose of allowing a party ‘to correct manifest errors of law or fact or to present newly

discovered evidence.’” Waltman v. Int’l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989). Relief under
Rule 59(e) is also appropriate when there has been an intervening change in the controlling law.

Schiller v. Physicians Res. Grp., Inc., 342 F.3d 563, 567 (5th Cir. 2003).             A motion for

reconsideration is not the proper vehicle for rehashing evidence, legal theories, or arguments that

could have been offered or raised before the entry of the court’s order. Simon v. U.S., 891 F.2d 1154,

1159 (5th Cir. 1990). Reconsideration of an order is an extraordinary remedy that should be used

sparingly. Templet v. HydroChem, Inc., 367 F.3d 473, 479 (5th Cir. 2004).

                                         III. ANALYSIS

       Harper requests that the Court reconsider its ruling that Harper’s claims for damages under

§ 1983 are barred by the Eleventh Amendment. See Dkt. No. 44 at 5 (“any claim for damages

against ESD5 or Chief Barron in his official capacity must be dismissed”). Harper is correct—the

Court’s ruling on this point was in error, and ruled on an issue not expressly raised by the

Defendants. The argument raised by the Defendant was limited to a claim that they were immune

from suit under the Texas Labor and Government Codes. As a result, neither party briefed the

precise issue that the Court ruled on—whether Barron or ESD5 were entitled to the protections of

the Eleventh Amendment with respect to Harper’s § 1983 claims. Having now considered that issue

more carefully, the Court concludes that Harper may pursue a claim for damages against the

Defendants under § 1983.

       Eleventh Amendment immunity applies not only to actions where a state is actually named

as a defendant, but also to “certain actions against state agents and state instrumentalities.” Regents

of the Univ. of Calif. v. Doe, 519 U.S. 425, 429 (1997). Eleventh Amendment immunity has been

extended to state agents and instrumentalities where granting immunity “protect[s] the state treasury

from liability that would have essentially the same practical consequences as a judgment against the


                                                  2
State itself.” Lake Country Estates, Inc. v. Tahoe Reg’l Planning Agency, 440 U.S. 391, 401 (1979).

In determining whether a state instrumentality may invoke immunity, “courts must review the

relationship between the state and the entity in question, examining the essential nature of the

proceeding, the nature of the entity created by state law, and whether a money judgment against the

instrumentality would be enforceable against the state.” Sw. Bell Tel. Co. v. City of El Paso, 243

F.3d 936, 938 (5th Cir. 2001); see also, Kirby v. Health Care Service Corp., 88 F.Supp. 3d 717, 720

(W.D. Tex. 2015). “While local government entities may, in some circumstances, be considered an

arm of the state, thereby deriving the state’s Eleventh Amendment immunity . . . independent local

political subdivisions are not entitled to such immunity even though they may ‘exercise a slice of

state power.’” Sw. Bell, 243 F.3d at 938.

       The Fifth Circuit has stated that an arm-of-the-state analysis requires the examination of “the

powers, characteristics and relationships created by state law in order to determine whether [a] suit

is in reality against the state itself.” Hander v. San Jacinto Junior College, 519 F.2d 273, 279 (5th

Cir. 1975). It has also noted that “comparisons [between like entities] cannot substitute for a careful

examination of the particular entity at issue.” McDonald v. Bd. of Miss. Levee Comm’rs, 832 F.2d

901, 908 (5th Cir. 1987). The Fifth Circuit has also articulated the factors that should be considered

when conducting an arm-of-the-state analysis concerning a particular entity, including whether the

state statutes and case law view the entity as an arm of the state; the source of the entity’s funding;

the entity’s degree of local autonomy; whether the entity is concerned primarily with local, as

opposed to statewide, problems; whether the entity has the authority to sue and be sued in its own

name; and whether it has the right to hold and use property. Sw. Bell Tel. Co., 243 F.3d at 938. The

factors are analyzed as a whole, and no single factor is dispositive.


                                                  3
        ESD5 is an “emergency services district,” created by statute. TEX. HEALTH & SAFETY CODE

§ 775.001(2). An ESD is a “political subdivision of the state” that “may sue and be sued.” Id.

§ 775.031(a) and (a)(4). ESDs like ESD5 have a number of powers, including the power to:

        1.      Acquire, purchase, hold, lease, manage, occupy, and sell real and personal
                property or an interest in property;

        2.      Enter into and perform contracts;

        3.      Appoint and employ necessary officers, agents, and employees;

        4.      Impose and collect taxes;

        5.      Accept and receive donations;

        6.      Contract with other entities, including other districts or municipalities, to
                make agency services facilities and emergency services available to the
                district; and

        7.      Contract with other entities, including other districts or municipalities, for
                reciprocal operation of services and facilities if the contracting parties find
                that reciprocal operation would be mutually beneficial.

Id. § 775.031. In addition, under Texas law, the board of an emergency services district has taxing

authority, and “shall annually impose an ad valorem tax on all real and personal property located in

the district and subject to district taxation for the district’s support and the purposes authorized by

this chapter.” Id. § 775.074(a). Districts may also adopt a sales and use tax, and “[r]evenue from

the tax may be used for any purpose for which ad valorem tax revenue of the district may be used.”

Id. § 775.0751(a).

        As the Fifth Circuit has stated, political subdivisions of states are generally not entitled to

Eleventh Amendment immunity. Sw. Bell Tel. Co., 243 F.3d at 939. Here, not only is the ESD5

a political subdivision, but as the Court conducts the arm-of-the-state analysis, it appears that ESD5's



                                                    4
connection to the state is simply too attenuated to enjoy Eleventh Amendment immunity protection.

The enumerated powers of ESD5 and its officers give it a large degree of local control as well as a

primary focus on local, rather than statewide, issues. In addition, the ESD5 has the capacity to be

sued and as in Laje—where hospital districts that were financed through special local taxes separate

from state taxes were found to be an independent legal entity in relation to the State of Texas—here

too the independent tax base of ESD5 suggests a strong independence from the State of Texas. Laje

v. R.E. Thomason Gen. Hosp., 665 F.2d 724, 727 (5th Cir. 1982). Thus, ESD5 is not a state agency,

Chris Barron is not a state official, and neither defendant is immune under the Eleventh Amendment

from a suit for damages under § 1983.

       In its order on the Motion to Dismiss, the Court denied the motion with respect to Harper’s

request for injunctive relief. This portion of the order merits clarification as well. Barron and ESD5

sought dismissal of Harper’s state law claims under the Texas Labor Code and Government Code,

arguing that the Texas Legislature had not expressly and unambiguously waived Defendants’

sovereign and official immunity from those claims. They argued that governmental immunity

extends sovereign immunity protections to the political subdivisions of the state, including its

emergency districts, and they were therefore immune from suit under the Labor Code and

Government Code. Harper responded that he was not alleging state law violations against ESD5,

but rather was only bringing his Labor and Government Code claims against Barron in his official

capacity, seeking only prospective injunctive relief, and those claims should thus not be dismissed.

See Dkt. No. 18 at 6 (citing ¶¶ 82-84 of the Complaint).

       In general, though governmental immunity generally bars suits for retrospective monetary

relief, it does not bar prospective injunctive remedies in official-capacity suits against government


                                                  5
actors who violate statutory or constitutional provisions. City of El Paso v. Heinrich, 284 S.W.3d

366, 368-69 (Tex. 2009); Stem v. Gomez, 813 F.3d 205, 213-14 (5th Cir. 2016); Agee v. City of

McKinney, 2014 WL 1232644, at *15 (E.D. Tex. Mar. 22, 2014). In Heinrich, the Texas Supreme

Court reiterated its previous holding that sovereign immunity protects the State from lawsuits for

money damages and that political subdivisions of the state are entitled to such immunity. Heinrich,

284 S.W.3d at 369; Reata Constr. Corp. v. City of Dall., 197 S.W.3d 371, 374 (Tex. 2006). The

Court has said repeatedly that the Legislature is in the best position to waive or abrogate immunity

“because this allows the Legislature to protect its policymaking function.” Tex. Natural Res.

Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 854 (Tex. 2002). Despite this, not all suits

require legislative permission. As the Texas Supreme Court stated in Federal Sign:

       A state official’s illegal or unauthorized actions are not acts of the State.
       Accordingly, an action to determine or protect a private party’s rights against a state
       official who has acted without legal or statutory authority is not a suit against the
       State that sovereign immunity bars. In other words, we distinguish suits to determine
       a party’s rights against the State from suits seeking damages. A party can maintain
       a suit to determine its rights without legislative permission.

Fed. Sign v. Tex. S. Univ., 951 S.W.2d 401, 404 (Tex. 1997).

       In particular, suits to require state officials to comply with statutory or constitutional

provisions are not prohibited by sovereign immunity. To utilize the ultra vires exception, a suit must

not complain of a government officer’s exercise of discretion, but rather must allege, and ultimately

prove, that the officer acted without legal authority or failed to perform a purely ministerial act;

“these suits do not seek to alter government policy but rather to enforce existing policy.” Heinrich,

284 S.W.3d at 372; Stem, 813 F.3d at 214. In addition, technically speaking, governmental entities

themselves, in contrast to officers in their official capacity, remain immune from suit. Heinrich, 284



                                                  6
S.W.3d at 372. Ultra vires suits cannot be brought against the state, which retains immunity, but

must be brought against the state actors in their official capacity. Heinrich, 284 S.W.3d at 372, Tex.

Dep’t of Ins. v. Reconveyance Servs., 306 S.W.3d 256, 258 (Tex. 2010).

       A stated, Harper seeks only injunctive relief against Barron in his official capacity on his

Texas Labor Code and Government Code claims. The relevant portion of the Labor Code states that

“[a]ll persons engaged in any kind of labor may associate and form trade unions and other

organizations to protect themselves in their personal labor in their respective employment.” TEX.

LABOR CODE § 101.001. It further states that a person may not be denied employment on the basis

of their membership in a labor union. Id. at §§ 101.052 and 101.301(a). Similarly, the relevant

Government Code provision states that an individual may not be denied public employment because

of their membership in a labor organization. TEX. GOVT. CODE § 617.004. In his Complaint, Harper

alleges that Barron took several actions against him because of his membership in a labor union. As

stated, to fall within the ultra vires exception to sovereign immunity, the plaintiff must allege that

the officer acted without legal authority or failed to perform purely ministerial acts. Harper has

alleged sufficient facts in his Complaint to state a claim that Barron acted without legal authority

when he took steps to terminate Harper based on his membership in a labor union, and thus has a

viable ultra vires claim against Barron in his official capacity.1




       1
         This conclusion is consistent with that reached in Dorris v. City of McKinney, Tex., 214 F.
Supp. 3d 552 (E.D. Tex. 2016), relied upon by ESD5 and Barron. The court in Dorris only found
that the claims against the city should be dismissed, and allowed the claim for injunctive relief
against the individual defendants in their official capacity to proceed. Id. at 559.

                                                  7
                                      IV. CONCLUSION

        Based on the preceding discussion, therefore, Harper’s Motion for Reconsideration (Dkt. No.

45) is GRANTED, and Harper may seek monetary damages under § 1983 against ESD5 and Barron,

and may pursue injunctive relief under the Texas Labor and Government Codes against Barron in

his official capacity.

        SIGNED this 3rd day of January, 2019.



                                            _____________________________________
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE




                                                 8
